Application to Mr. Justice Hutchison for a writ of habeas corpus.
Application granted and the petitioners ordered to be released forthwith because it was shown that the order to show cause why they should not be punished for contempt for perjury was made. after the judg*531ment was rendered -in the main case of The People v. Rafael Ortíz et al., for breach of the peace, in accordance with the jurisprudence laid down in the cases of The People v. Valcourt, 18 P. R. R., 471; The People v. Guzmán, 18 P. R. R., 806; and The People v. Silva, 19 P. R. R., 263.
Mr. Carlos Buitrago for the petitioners.
Mr. Santiago Vivaldi, fiscal, for The People.